PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Siddiqui, et al.
Application No. 35/508,830
Filed: October 31, 2019
Attorney Docket No. CIRC0103DUS         
:
:
:            DECISION ON PETITION
:
:


	
This is a decision on the petition under 37 CFR 1.137(a), filed April 8, 2022, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the non-final Office action mailed February 17, 2021, which set a period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on May 18, 2021. The Office mailed a Notice of Abandonment on August 31, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay, and (4) a terminal disclaimer and $170.00 fee.

The terminal disclaimer filed on April 8, 2022, has been accepted and made of record in the above-identified.  Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letters.

This application is being referred to the Technology Center Art Unit 2915 for review of the amendment filed April 8, 2022. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET